 1
 2                                                                  F;L~D

 3
 4~                                                           JAN ~ ~ 2019
 5                                                     C~NTRAI_ DISTR
                                                       EHSTERN DIVISI

 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
      ~ UNITED STATES OF AMERICA,                 CaseNo.: ~ ~~~G2/U32 -PSG
11
                       Plaintiff,                 ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
                 v.                               PROCEEDINGS
13                                               (~ED.R. CRIM.P. 32.1(a)(6); 18
                                                   J.S.C. § 3143(a)(1))
14
                       Defendant.
15
16~       The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~~~'~'     District of
18     ~=   ~~ for alleged violations) ofthe terms and conditions of probation
19 or supervised release; and
20        Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(x)(1),the Court finds that:
22 A. Q*'~The defendant has not met his/her burden ofestablishing by clear and
23           convincing evidence that he/she is not likely to flee ifreleased under 18
24           U.S.C. § 3142(b)or(c). This finding is based on the following:
25          (
            '~'formation in the Pretrial Services Report and Recommendation
26          (     ~ information in the violation petition and reports)
27           C ) the defendant's nonob'Jection to detention at this time
28          () other•


                                             1
 1            and/ or
2 B. O        The defendant has not met his/her burden ofestablishing by clear and
3             convincing evidence that he/she is not likely to pose a danger to the safety
4             ofany other person or the community ifreleased under 18 U.S.C.
 5            § 3142(b)or(c). This finding is based on the following:
6             (.)   information in the Pretrial Services Report and Recommendation
7             O     information in the violation petition and reports)
 8            O     the defendant's nonobjection to detention at this time
9             O     other: .
10
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: 1''z2"~ ~ ~                                ~~-.~v.~-.4n.c--~
15        ~                                IJNI`TED STATES MAGISTRATE JUDGrE
16
17
18
19
20
21
22
23
24
25
26
27
28


     ~~                                       2
